DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 06 November 2020 has been entered; claims 3, 16, 17, 30, 31, 43, 46-48, 51-53, 55, 56, 64, 69, 81, 85, 88, 89, and 135-137 remain pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 November 2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see Page 6 of the Remarks, filed 06 November 2020, with respect to the rejection of claim 51 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 51 under 35 USC 112(b) has been withdrawn in light of Applicant’s amendments to the claims. 
Applicant's arguments, see Pages 7-10 of the Remarks and Pages 1-5 of the Declaration filed on 06 November 2020 have been fully considered but they are not persuasive. Applicant argues that the lyocell fibers of Koslow are chemically and morphologically different than the recited cellulose filaments, and presents a comparison of the data presented in Koslow with the filter media of the instant application.  The Examiner acknowledges the calculation of the tensile index which facilitates the comparison. 
In response, the Examiner has modified the rejection below and submits that Koslow teaches cellulose nanofibers in the broadest embodiment (Column 4, line 63 through Column 5, line 10), which the Examiner submits includes non-fibrillated fibers.  Koslow teaches fibers having a diameter of less than 200 microns and a preferred length of 3-4mm, consistent with the dimensions discussed in Paragraph [0165] of the Specification.  The disclosed fiber diameter and length of Koslow also yields an aspect ratio consistent with what is taught in the Specification (Paragraph [0165]).  


Claim Objections
Claim 51 is objected to because of the following informalities: regarding claim 53, the limitations “is free material of the binding material” should likely be recited as “is free of the binding material”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 3, 16, 17, 30, 31, 43, 46-48, 51-53, 55, 56, 64, 69, 88, 89, and 135-137 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow et al. (U.S. Patent # 6872311) in view of Laleg et al. (U.S. Patent Publication # 2012/0080156), hereinafter referred to as “Koslow” and “Laleg” in the rejections below.
With respect to claim 3, Koslow teaches a filter medium (Abstract) comprising glass fibers (base filter fibers) and cellulose nanofibers (Column 4, line 53 through Column 5, line 10, wherein the filter medium has a thickness of less than about 0.25 mm (discrete values within “less than about 10 mm”) (Column 3, lines 36-37).  
With respect to the limitation “filaments”, Koslow teaches that the most preferred diameter of the cellulose fibers is less than about 200 nanometers, with a most preferred length of 3-4 mm (Column 4, line 63 through Column 5, line 8), an aspect ratio of approximately 1000, the dimensions of which are consistent with the dimensions of the cellulose filaments as discussed in Paragraphs [0165, 0166] of the Specification.  
Paragraphs [0165, 0166] of the Specification teaches that the cellulose filaments are substantially free of the parent cellulose fiber, and that the cellulose filaments have superior reinforcement ability as compared to microfibrillated and nanofibrillated cellulose because of their longer length and higher aspect ratio (Paragraph [0166]).  The Examiner acknowledges that Koslow teaches that fibrillated lyocell (cellulose) fibers are preferred (Column 5, lines 8-10); this strongly suggests that non-fibrillated fibers could also be employed.  It has been held that all the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phrased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963).

With specific reference to the tensile strength recited in claims 3, 30, 31, 43, 46-48, 136, and 137, the Examiner submits that Koslow only provides tensile strength data for fibrillated cellulose (Lyocell) fibers, and therefore does not specifically disclose the tensile strength as claimed for non-fibrillated cellulose nanofibers (filaments).  However, in view of the teachings of Laleg, it is submitted that the ordinary artisan would have found it obvious that the non-fibrillated cellulose nanofibers/filaments of Koslow would exhibit increased tensile strength.  
Koslow in view of Laleg discloses the claimed filter material. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding the limitations “combined… in proportions suitable for increasing filtration efficiency” of claim 6, Koslow teaches that the filter medium has an efficiency of about 99.9% of aerosol particles having a diameter of 0.18 microns, which exceeds what is recited in claim 56; furthermore, Koslow teaches that the disclosed filter media have similar overall stiffness and tensile properties, with similar figure of merit values at a fraction of the thickness as compared to conventional filtration media (Column 4, lines 45-50, also see Column 3, line 51 through Column 4, line 44 for a discussion on the figure of merit, “FOM”, and how it relates to filter efficiency). 
With respect to the limitations regarding the binder, Koslow teaches that to enhance mechanical strength, binder materials can be employed; however, this is presented as optional (see Column 5, lines 47, 63-65). 

With respect to claims 16, 17, 64, and 69, Koslow is silent with respect to the recited bending thickness; however, the Examiner notes that Koslow teaches a weight percentage of cellulose fibers/filaments consistent with claims 30 and 31, and that the base filter fibers are glass fibers having a diameter of 0.25 to 1.0 microns (Column 5, lines 34-46), consistent with claims 64 and 69.  Therefore, the recited bending stiffness is considered to be an inherent property or at least be rendered obvious by the filter media of Koslow, as it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to claim 51, Koslow teaches that to enhance mechanical strength, binder materials can be employed; however, this is presented as optional (see Column 5, lines 47, 63-65). 
With respect to claims 52, 53, and 55, Koslow teaches that the filter medium has a pressure drop of less than about 40 mm water column at a flow rate of 32 liters/min (Abstract), or less than about 393 Pa, and also teaches a discrete example of 29.8 mm water (see Ex. 2; Table 1; Column 10) equivalent to about 292 Pa, a discrete value which meets the limitations of In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.
Regarding claim 55, Koslow and the claims differ in that Koslow does not teach the exact same proportions for the pressure drop as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the pressure drop range taught by Koslow overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Koslow, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).
With respect to claim 56, Koslow teaches that the disclosed filter medium has a filtration efficiency of about 99.9% for aerosol particles having a particle size of 0.18 micron (Abstract), which is considered to meet or render obvious 0.3 micron particles, which are slightly larger. 
With respect to claim 88, Koslow teaches that the filter medium is a HEPA filter medium (Column 3, lines 34-35). 

With respect to claim 135, it is submitted that the limitations recited an intended use of the recited filter medium, which are not assigned patentable weight.  It is submitted that the filter medium disclosed by Koslow is capable of being used to filter liquids. 

Claims 81 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Koslow et al. (U.S. Patent # 6872311) in view of Laleg et al. (U.S. Patent Publication # 2012/0080156) as evidenced by MERV (accessed online on 15 October 2019 at https://en.wikipedia.org/wiki/Minimum_efficiency_reporting_value), hereinafter referred to as “Koslow”, Laleg”, and “MERV” in the rejections below.
With respect to claims 81 and 85, Koslow in view of Laleg is silent with respect to the recited MERV or minimum efficiency reporting value rating; however, Koslow teaches a 99.9% efficiency for particles having a size of 0.18 microns (Abstract), which is appears to be consistent with a MERV rating of 13-16 or above (see Page 1 of MERV).  Additionally, the Examiner notes that the disclosed filter media of Koslow is consistent with the amount of cellulose in the media as recited in claims 29 and 30. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        22 March 2021